Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 1 of 60            PageID #: 397




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

THOMAS W. HUNT, SR.,                        )
                                            )
           Plaintiff,                       )
                                            )
      v.                                    )     2:20-cv-00160-JAW
                                            )
THOMAS W. HUNT, JR., et. al.,               )
                                            )
           Defendants.                      )

    ORDER ON DEFENDANT JANE A. TRUDEAU’S AND DEFENDANT
          THOMAS W. HUNT, JR.’S MOTIONS TO DISMISS

      A Massachusetts man died without a will, without a spouse or children, leaving

behind a substantial estate. His father is a Mainer. The son’s estate is going through

probate in Massachusetts. After renouncing his claim to the estate and his role as

personal representative, the decedent’s father brought suit in Maine against his other

son, a Rhode Island resident, and against a Massachusetts attorney, the father’s

former sister-in-law, alleging they wrongfully induced him to renounce his claim to

the estate.

      Both defendants move to dismiss the case claiming (1) the Court lacks personal

jurisdiction over them and (2) the lack of subject matter jurisdiction and federal

abstention doctrines counsel in favor of dismissing or staying this case. The Court

concludes that it lacks personal jurisdiction over the Massachusetts attorney and

dismisses the plaintiff’s claims against her, but it also concludes that it has personal

jurisdiction over the Rhode Island son. The Court also concludes it is without subject

matter jurisdiction over some of the plaintiff’s claims against the Rhode Island son
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 2 of 60                  PageID #: 398




because adjudication would require the Court to interfere with the Massachusetts

probate court’s custody over the estate.           The Court dismisses those claims but

concludes it has jurisdiction over the plaintiff’s remaining claims against his son.

I.     PROCEDURAL HISTORY

       On March 6, 2020, Thomas W. Hunt, Sr. filed a complaint against Thomas W.

Hunt, Jr. and Jane A. Trudeau in Cumberland County Superior Court in Portland,

Maine. 1 Aff. of Elizabeth G. Stouder, Attach. 2, Compl. (ECF No. 13). On March 16,

2020, Plaintiff Hunt amended his Complaint. Id., Attach. 5, First Am. Compl. (Am.

Compl.). Service of the process took time but was eventually completed. See generally

id., Attachs. 8-16.

       On May 7, 2020 Defendant Hunt removed the case to the federal district court

for the District of Maine pursuant to 28 U.S.C. § 1441, citing the Court’s diversity

jurisdiction under 28 U.S.C § 1332. Notice of Removal (ECF No. 1). Defendant Hunt

filed his answer to the amended complaint on May 12, 2020. Answer (ECF No. 4)

(Hunt Answer). On June 1, 2020 Jane Trudeau moved to dismiss for lack of personal

jurisdiction and on the basis of federal abstention doctrines. Def. Trudeau’s Mot. to

Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) (ECF No. 14) (Trudeau Mot.). On June

16, 2020, Defendant Hunt filed his own motion to dismiss for lack of personal

jurisdiction and abstention, incorporating Ms. Trudeau’s motion by reference. Mot.

to Dismiss by Def. Thomas W. Hunt, Jr. (ECF No. 26) (Hunt Mot.). The Magistrate




1      To distinguish between Thomas W. Hunt, Sr., the father, and Thomas W. Hunt, Jr., the son,
the Court has generally referred to the father as Plaintiff Hunt and the son as Defendant Hunt.

                                               2
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 3 of 60            PageID #: 399




Judge authorized jurisdictional discovery later that day. Procedural Order (ECF No.

27).

       On September 3, 2020, Thomas Hunt, Sr. filed his opposition to the

Defendants’ motions. Pl. Thomas W. Hunt, Sr.’s Opp’n to Def. Jane A. Trudeau’s and

Def. Thomas W. Hunt, Jr.’s Mots. to Dismiss for Lack of Personal and Subject Matter

Jurisdiction (ECF No. 36) (Pl.’s Opp’n). On September 17, 2020, the Defendants filed

separate replies. Def. Trudeau’s Reply to Pl.’s Opp’n to Mot. to Dismiss Pursuant to

Fed. R. Civ. P. 12(b)(1) (ECF No. 39) (Trudeau Reply); Reply to Pl.’s Resp. to Mot. to

Dismiss by Def. Thomas W. Hunt, Jr. (ECF No. 40) (Hunt Jr. Reply).

II.    MOTION TO DISMISS: ANALYTIC APPROACHES

       A.    The Motion to Dismiss for Lack of Personal Jurisdiction

       The Defendants have moved this Court to dismiss the Plaintiff’s Amended

Complaint for lack of personal jurisdiction under Federal Rule of Civil Procedure

12(b)(2). “To hear a case, the court must have personal jurisdiction over the parties,

‘that is the power to require the parties to obey its decrees.’” Astro-Med, Inc. v. Nihon

Kohden Am., Inc., 591 F.3d 1, 8 (1st Cir. 2009) (quoting United States v. Swiss Am.

Bank, Ltd., 191 F.3d 30, 35 (1st Cir. 1999)). “On a motion to dismiss for want of

personal jurisdiction, the plaintiff ultimately bears the burden of persuading the

court that jurisdiction exists.” Id. (citing McNutt v. Gen. Motors Acceptance Corp.,

298 U.S. 178, 189 (1936)). “Faced with a motion to dismiss for lack of personal

jurisdiction, a district court may choose from among several methods for determining

whether the plaintiff has met [its] burden.” Id. (quoting Adelson v. Hananel, 510 F.3d



                                           3
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 4 of 60             PageID #: 400




43, 48 (1st Cir. 2007) (internal quotation marks omitted) ((quoting Daynard v. Ness,

Motley, Loadholt, Richardson & Poole, P.A., 290 F.3d 42, 50-51 (1st Cir. 2002))). “The

different methods involve application by the district court of different legal

standards.”   Boit v. Gar-Tec Prods., Inc., 967 F.2d 671, 674-79 (1st Cir. 1992)

(discussing the different methods and standards); see Foster-Miller, Inc. v. Babcock &

Wilcox, 46 F.3d 138, 145-47 (1st Cir. 1995) (describing the prima facie, preponderance

and likelihood standards).

      Here, the Court elects to use “‘the prima facie method’ or the ‘prima facie

evidentiary standard,’ rather than adjudicating the jurisdictional facts.” Astro-Med,

591 F.3d at 8. Under the prima facie standard, "the inquiry is whether the plaintiff

has proffered evidence which, if credited, is sufficient to support findings of all facts

essential to personal jurisdiction." Bluetarp Fin., Inc. v. Matrix Constr. Co., 709 F.3d

72, 79 (1st Cir. 2013) (quoting Phillips v. Prairie Eye Ctr., 530 F.3d 22, 26 (1st Cir.

2008)). The court accepts “[t]he plaintiff's properly documented evidentiary

proffers . . . as true for purposes of making the prima facie showing, and . . .

construe[s] these proffers in a light most favorable to plaintiff's jurisdictional claim.”

Id. “To the extent that they are uncontradicted, [the court] add[s] into the mix the

facts put forward by the defendant.” Id. (citing Cossaboon v. Maine Med. Ctr., 600

F.3d 25, 31 (1st Cir. 2010)); Baskin-Robbins Franchising LLC v. Alpenrose Dairy, Inc.,

825 F.3d 28, 34 (1st Cir. 2016). At this stage, the Court “is not acting as a factfinder.”

Boit, 967 F.2d at 675. However, the Court does not credit “conclusory allegations or




                                            4
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 5 of 60             PageID #: 401




draw farfetched inferences.” Ticketmaster-New York, Inc. v. Alioto, 26 F.3d 201, 203

(1st Cir. 1994).

      B.     The Motion to Dismiss for Lack of Subject Matter Jurisdiction

      Once the Court chooses the prima facie method of proceeding with personal

jurisdiction, the analytic method is similar for the companion asserted lack of subject

matter jurisdiction. When a defendant moves to dismiss under Federal Rule of Civil

Procedure 12(b)(1) for lack of subject-matter jurisdiction, the plaintiff must show that

federal jurisdiction exists. Acosta-Ramírez v. Banco Popular de Puerto Rico, 712 F.3d

14, 20 (1st Cir. 2013). Just as with personal jurisdiction, Plaintiff Hunt bears the

“burden to prove the existence of subject matter jurisdiction.” Aversa v. United

States, 99 F.3d 1200, 1209-10 (1st Cir. 1996). “At the pleading stage, [an order of

dismissal] is appropriate only when the facts alleged in the complaint, taken as true,

do not justify the exercise of subject matter jurisdiction.” Sáchez ex rel. D.R.-S. v.

United States, 671 F.3d 86, 106 (1st Cir. 2012) (quoting Muñiz-Rivera v. United

States, 326 F.3d 8, 11 (1st Cir. 2003)). “In assessing whether the plaintiff has put

forward an adequate basis for jurisdiction, ‘the court must credit the plaintiff’s well-

pleaded factual allegations (usually taken from the complaint, but sometimes

augmented by an explanatory affidavit or other repository of uncontested facts), draw

all reasonable inference from them in [the plaintiff’s] favor, and dispose of the

challenge accordingly.’” Id. (quoting Valentin v. Hosp. Bella Vista, 254 F.3d 358, 363

(1st Cir. 2001)); see Merlonghi v. United States, 620 F.3d 50, 54 (1st Cir. 2010); Aversa,




                                            5
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 6 of 60        PageID #: 402




99 F.3d at 1210 (The district court may also “consider whatever evidence has been

submitted, such as the depositions and exhibits submitted”).

       Employing the prima facie approach for personal jurisdiction and the standard

approach for subject matter jurisdiction, the Court recites the factual background

presented by the parties.

III.   FACTUAL BACKGROUND

       A.    The Parties

       Andrew Hunt died on or around June 5, 2019. Pl.’s Opp’n, Attach. 1, Decl. of

Thomas W. Hunt Sr. ¶ 4 (Hunt Sr. Decl.). Andrew Hunt was unmarried and had no

children, and he died without a will. Am. Compl. ¶¶ 5, 16. His estate is currently

going through probate in Suffolk Probate Court in the commonwealth of

Massachusetts. Hunt Sr. Decl. ¶ 3. Andrew Hunt’s father, Thomas W. Hunt, Sr., is

eighty-seven years old and lives in Bridgton, Maine. Id. ¶¶ 1-4. Thomas W. Hunt,

Sr. was previously married to Elaine Hunt, but they were divorced many years ago.

Am. Compl. ¶ 8. They have two living children—Thomas W. Hunt, Jr. and Jennifer

Hunt. Id. ¶ 7. Jennifer Hunt and Thomas Hunt, Sr. have been estranged for decades.

Id. ¶ 17. Thomas Hunt, Jr. is a defendant in this case. Id. ¶ 2.

       The present dispute arises from actions that Defendant Hunt and Elaine

Hunt’s sister, a Massachusetts attorney named Jane A. Trudeau, allegedly took

regarding Andrew Hunt’s estate. According to Plaintiff Hunt, the pair unlawfully

procured his consent to (1) appoint Attorney Trudeau as the estate’s personal




                                          6
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 7 of 60           PageID #: 403




representative and (2) renounce his share of the estate’s proceeds. Am. Compl. ¶¶ 75-

116. Plaintiff Hunt seeks relief under several different causes of action. Id.

      Defendant Hunt has lived in Narragansett, Rhode Island since 2015. Pl.’s

Opp’n, Attach. 11, Aff. of Thomas W. Hunt, Jr. ¶ 2 (Hunt Jr. Aff.). Before then, he

lived in New Hampshire and the Boston, Massachusetts area. Id. ¶ 8. Defendant

Hunt has never lived in Maine, owns no property here, has never owned property

here, and has never owned, operated, or conducted any business in Maine. Id. ¶¶ 3-

5, 10. He has not entered Maine since 2017, when he traveled to Maine once to help

his father move and twice to visit his father in the hospital. Id. ¶ 7. Before that, he

was in Maine for his father’s wife’s funeral in 2016, for a sailing competition at Maine

Maritime Academy in either 2006 or 2007, and to visit his father and his father’s wife

“at their place in Maine a few times” before 2001. Id. ¶¶ 7-9.

      Jane Trudeau is eighty-three years old and lives in Lexington, Massachusetts.

Pl.’s Opp’n, Attach. 7, Decl. of Jane A. Trudeau ¶ 1 (Trudeau Decl.). Ms. Trudeau is

an attorney who focuses on estate planning and taxation. Id. ¶ 2. Her firm, Trudeau

& McAvoy LLP, has offices in Lexington and Melrose, Massachusetts. Id. She is

admitted to practice law in Massachusetts and has never been admitted to practice

in Maine. Id. ¶¶ 3-4. Her law firm does not practice in Maine either. Id. ¶ 5. Neither

Attorney Trudeau nor her firm owns property in Maine. Id. ¶ 6.

      B.     The Alleged Wrongdoing

      Plaintiff Hunt claims he was very close with his son Andrew and heavily relied

upon him for financial advice and help with life decisions. Hunt Sr. Decl. ¶ 6. For



                                           7
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 8 of 60                        PageID #: 404




many years before Andrew’s death, Plaintiff Hunt did not trust Defendant Hunt or

have a close relationship with him. Id. ¶ 14. Until about five years ago, the two men

had “no relationship and very little, if any, communication.” Pl.’s Opp’n, Attach. 2,

Decl. of Sharon L. Sexton-Brady ¶ 9 (Brady Decl.); Hunt Sr. Decl. ¶ 15. Closer to

Andrew’s death, the men “did not have a close relationship” and “communicated very

infrequently.” Brady Decl. ¶ 9; Pl.’s Opp’n, Attach. 3, Decl. of Marsha Rigby ¶ 4 (Rigby

Decl.). Plaintiff Hunt is estranged from his daughter, Jennifer Hunt. Brady Decl. ¶ 4.

He specifically disinherited her from his own will many years ago and does not want

her to benefit from his estate or Andrew Hunt’s estate. Hunt Sr. Decl. ¶ 32; Brady

Decl. ¶ 6; Rigby Decl. ¶¶ 6-7.

       Plaintiff Hunt indicates that after Andrew Hunt died, Defendant Hunt began

calling him frequently, sometimes multiple times per day, while Plaintiff Hunt was

at his home in Bridgton, Maine. Hunt Sr. Decl. ¶ 18; Brady Decl. ¶¶ 10-12; Rigby

Decl. ¶¶ 9-12. He avers that most of the calls related to Andrew Hunt’s estate and

that some concerned an estate disclaimer that Attorney Trudeau sent to the elder

Hunt. Hunt Sr. Decl. ¶¶ 18, 20; Brady Decl. ¶¶ 12-13. Plaintiff Hunt states that he

did not understand the disclaimer and trusted Defendant Hunt and Attorney

Trudeau to look out for his best interests. Hunt Sr. Decl. ¶¶ 22-23; Rigby Decl. ¶ 15.

       Plaintiff Hunt asserts that Defendant Hunt pressured him to sign the

disclaimer, notarize it, and return it to Attorney Trudeau. 2 Id. ¶¶ 20-21. He alleges


2       Thomas Hunt, Jr. denies making any of the statements or phone calls pressuring his father to
sign the disclaimer or misrepresenting the value of Andrew Hunt’s estate. Hunt Jr. Aff. ¶¶ 11-13. He
acknowledges that he spoke to his father regularly by phone “a couple to several times per month”
before his father filed this lawsuit. Id. ¶ 14. He states that following Andrew Hunt’s death, he called

                                                  8
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 9 of 60                        PageID #: 405




that Defendant Hunt told him that Andrew Hunt’s estate was worth only $5,000.00

and that he needed to sign the disclaimer “so the estate could get going.” Id. ¶ 27. In

fact, Andrew Hunt’s estate is worth approximately $841,700.00. Id. ¶ 34. Plaintiff

Hunt states that neither Attorney Trudeau nor Mr. Hunt, Jr. ever told him the actual

value of the estate before he signed the disclaimer. Id. ¶ 28. Plaintiff Hunt also avers

that although he spoke with Attorney Trudeau several times on the phone after

Andrew Hunt’s death about the estate, he does not recall that she ever told him to

obtain independent counsel. Hunt Sr. Decl. ¶¶ 24-25.

       Jurisdictional discovery fleshed out specifics. Defendant Hunt states that

between June 5, 2019 and February 1, 2020 he communicated with his father only by

telephone and at “a few face to face visits.” Pl.’s Opp’n, Attach. 9, Def. Thomas Hunt,

Jr.’s Objs. and Answers to Pl.’s Interrogs. at 2 (Hunt Jr. Interrog. Answers).                       A

rudimentary call log shows Plaintiff Hunt, Sr. and Defendant Hunt exchanged 117

phone calls between July 15, 2019 and January 7, 2020, but it does not reveal who

called whom. 3 Id. at 7. Defendant Hunt says that he spoke to his father by phone on

June 6, 2019, the day after Andrew Hunt died, “to discuss what happened.” Id. at 3.

The men also “spoke about Andrew’s service, and other family decisions about the

type of service, the location of the service and having Andrew’s remains cremated, as


his father “to discuss the things that needed to be done and the decisions that needed to be made with
regard to [his] brother’s possessions, condominium, and funeral.” Id. ¶ 15. For purposes of this order,
the Court credits Thomas Hunt, Sr.’s version.

3        The Court reviewed Attorney Stouder’s affidavit which explains the reasons for the
questionable quality of this important document. Hunt Jr. Reply, Attach. 1, Aff. of Elizabeth G.
Stouder. Attorney Stouder subpoenaed additional records from Metro PCS on September 16, 2020.
Id. ¶ 14. Attorney Stouder has not yet supplemented the record before the Court with a more complete
call history.

                                                  9
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 10 of 60           PageID #: 406




well as other decisions the family had to make.”        Id. at 4.   Plaintiff Hunt and

Defendant Hunt next saw each other in June at Andrew Hunt’s funeral and reception

in Rhode Island. Id. at 2.

          Attorney Trudeau states that she “was asked to serve as the Personal

Representative of the estate of Andrew Hunt” on June 21, 2019. Trudeau Decl. ¶ 7.

She indicates that Andrew Hunt’s mother, Elaine Hunt, “informed [her] that she did

not want to be a beneficiary of the estate” and that Thomas Hunt, Jr. stated “his

father Thomas Hunt, Sr. had reservations about being a beneficiary of Andrew’s

estate.” Id. ¶ 9. Also, on June 21, 2019, Attorney Trudeau received Thomas Hunt,

Sr.’s mailing address in Bridgton, Maine by email from Thomas Hunt, Jr. Pl.’s Opp’n,

Attach. 5, Def., Jane A. Trudeau’s Suppl. Answers to Interrogs. Propounded by Pl.,

Thomas Hunt, Sr. at 3 (Trudeau Suppl. Interrog. Answers).

      On July 25, 2019, Carol O’Leary, one of Attorney Trudeau’s legal assistants,

mailed Thomas Hunt, Sr. a letter and assent form to his Bridgton, Maine address.

Id. Ms. O’Leary’s letter indicated that she was sending the assent form “[a]t the

request of Jane Trudeau . . ..” Pl.’s Opp’n, Attach. 6, Jane A. Trudeau’s Resps. to Req.

for Produc. of Docs. Propounded by Pl., Thomas W. Hunt, Sr. at 11 (Trudeau RFP

Resp.).    The letter further told Plaintiff Hunt that “[a]s an heir [his] Assent is

necessary in order for” a petition requesting Attorney Trudeau be appointed as

personal representative of Andrew Hunt’s estate “to be allowed.” Id. The call log that

Defendant Hunt produced indicates that he and Plaintiff Hunt exchanged six phone




                                          10
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 11 of 60         PageID #: 407




calls between July 28, 2019 and July 29, 2019. Hunt Jr. Interrog. Answers at 7.

Plaintiff Hunt executed the assent form on July 29, 2019. Id. at 8.

      Attorney Trudeau received the executed assent form from Plaintiff Hunt

several days later. Trudeau Suppl. Interrog. Answers at 3. She attempted to file the

form with the Suffolk County Probate Court in Massachusetts, but the probate court

did not accept it, due to extraneous writings on the document. Id.

       On August 19, 2019, Carol O’Leary mailed another letter and assent form to

Thomas Hunt, Sr. in Bridgton, Maine. Id. That letter informed Plaintiff Hunt that

the probate court refused to accept his initial assent form due to the extraneous

writings and instructed him to “only sign [his] name where indicated.” Trudeau RFP

Resp. at 10.   He was further instructed to contact Attorney Trudeau with any

questions or concerns. Id. Plaintiff Hunt signed the form and dated it August 21,

2019. Id. at 9. Between August 19, 2019 and August 21, 2019, Plaintiff Hunt and

Defendant Hunt exchanged seventeen phone calls. Hunt Jr. Interrog. Answers at 7.

      On or about August 27, 2019, Plaintiff Hunt called Attorney Trudeau at her

law office in Massachusetts. Trudeau Suppl. Interrog. Answers at 4. She states that

he asked “whether Mr. Hunt, Jr. would receive the estate proceeds outright if Thomas

Hunt, Sr. disclaimed his interest in the estate.” Id. She “explained to Thomas Hunt,

Sr. that Thomas Hunt, Jr. would receive the estate proceeds if he disclaimed his

interest.” Id. Attorney Trudeau further avers that Plaintiff Hunt “did not express

any reservations about the disclaimer itself during that phone call.” Id. She states

that she acquired Thomas Hunt, Sr.’s phone number from this call. Id.



                                         11
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 12 of 60         PageID #: 408




        On September 10, 2019, Attorney Trudeau was officially appointed as personal

representative of Andrew Hunt’s estate.          Id. at 4; Trudeau Decl. at 2.

On October 8, 2019, Plaintiff Hunt again called Attorney Trudeau. Trudeau Suppl.

Interrog. Answers at 4.      She indicates that during this call Plaintiff Hunt

“confirmed . . . that he wished to disclaim his share of Andrew Hunt’s estate so that

the estate assets would go to his daughter Jennifer Hunt and son Thomas

Hunt Jr.” Id. She states that she conveyed the substance of this call to Elaine Hunt,

Thomas Hunt, Jr. and Jennifer Hunt by email later that day. Trudeau Decl. at 2-3.

The call log shows Defendant Hunt and Plaintiff Hunt exchanged nineteen phone

calls between September 30, 2019 and October 8, 2019. Hunt Jr. Interrog. Answers

at 7.

        On October 23, 2019, Attorney Trudeau sent Plaintiff Hunt a letter and

qualified disclaimer form to his home in Bridgton, Maine. Trudeau Suppl. Interrog.

Answers at 4. The letter reiterated that both Plaintiff Hunt and Elaine Hunt were

Andrew Hunt’s heirs at law because he died without a will. Trudeau RFP Resp. at 5.

It further stated that although Plaintiff Hunt and Elaine Hunt are “entitled to 50%

of Andrew’s probate estate,” they have both indicated that they wished to disclaim

their shares so that Thomas and Jennifer could “take both shares.” Id. The letter

also explained that she had attached a form that would allow Plaintiff Hunt to

disclaim his interest in the estate provided that Elaine Hunt also disclaimed her

share. Id. A handwritten note at the bottom of the letter reads: “Hi Tom, Give me a

call with any questions. Jane.” Id.



                                         12
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 13 of 60         PageID #: 409




        The disclaimer indicated that the estate contained a condominium, bank

accounts, non-retirement investment accounts, and other unspecified assets. Id. at 6.

The disclaimer also acknowledged that it was irrevocable and done for no

consideration. Id. The disclaimer stated that Plaintiff Hunt “request[s] that JANE

A. TRUDEAU as Personal Representative of said estate accept and file this

disclaimer.” Id. Plaintiff Hunt signed the enclosed disclaimer, and had it notarized

in Maine on October 30, 2019. Id. at 6-7. The call log reveals that Defendant Hunt

and Plaintiff Hunt had one call on October 25, 2019. Hunt Jr. Interrog. Answers at 7.

According to the log, this was their only call between October 9, 2019 and

November 1, 2019. Id.

        Plaintiff Hunt visited Rhode Island in November 2019. Id. at 3. Defendant

Hunt states that his father handed the already-signed disclaimer to him in an

envelope at Sharon Sexton-Brady’s house. Id. Ms. Sexton-Brady is Plaintiff Hunt’s

niece and Defendant Hunt’s cousin, who lives in Pawtucket, Rhode Island. Brady

Decl. at 2-3. Defendant Hunt sent this disclaimer, along with Elaine Hunt’s signed

disclaimer, to Attorney Trudeau for filing with the probate court. Hunt Jr. Interrog.

Answers at 3. Attorney Trudeau states that she received the executed disclaimers at

her law office on November 7 or 8, 2019, incorrectly dated her own signature as

October 30, 2019, and filed both disclaimers with the probate court on November 18,

2019.    Pl.’s Opp’n, Attach. 4, Def., Jane A. Trudeau’s Answers to Interrogs.

Propounded by Pl., Thomas W. Hunt, Sr. at 6 (Trudeau Interrog. Answers). She has




                                         13
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 14 of 60          PageID #: 410




since “begun the process of liquidating the assets of the estate.” Trudeau Decl. ¶¶ 21-

22.

      Apparently, while also in Pawtucket during early November, Defendant Hunt

told Plaintiff Hunt that Andrew Hunt’s estate was only worth $5,000.00. Rigby Decl.

¶ 13; Brady Decl. ¶ 14; Am. Compl. ¶¶ 50-56. Ms. Sexton-Brady and Marsha Rigby,

Plaintiff Hunts sister, overheard this. Rigby Decl. ¶ 13; Brady Decl. ¶ 14; Am. Compl.

¶¶ 50-56. When Ms. Rigby and Ms. Sexton-Brady questioned Defendant Hunt about

his statement, he reaffirmed that the estate was only worth $5,000.00. Brady Decl.

¶ 14; Rigby Decl. ¶ 14; Am. Compl. ¶¶ 50-56. In fact, Andrew Hunt’s estate is worth

approximately $841,700.00. Am. Compl. ¶ 34. Ms. Rigby and Ms. Sexton-Brady also

say that after he signed the disclaimer, Plaintiff Hunt told them that he did not

understand what a disclaimer was and would have never signed it had he known the

true value of Andrew Hunt’s estate. Rigby Decl. ¶¶ 15-16; Brady Decl. ¶¶ 15-16; Am.

Compl. ¶¶ 50-56.

      Sometime between November 3, 2019 and November 8, 2019, Attorney

Trudeau called Thomas Hunt, Sr. but Marsha Rigby answered the phone. Rigby Decl.

¶ 17. Ms. Rigby told Attorney Trudeau that Plaintiff Hunt did not intend to disclaim

his inheritance, to which Ms. Trudeau responded, “that’s too bad, he signed it” and

then hung up. Id.

      On December 12, 2019 Attorney Trudeau returned a call from a Maine

attorney who had called her on behalf of Plaintiff Hunt. Trudeau Suppl. Interrog.

Answers at 4. They discussed the disclaimer form that Plaintiff Hunt signed. Id.



                                          14
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 15 of 60           PageID #: 411




The Maine attorney believed that the disclaimer potentially violated Maine law. Id.

Over the course of the next week, Plaintiff Hunt and Defendant Hunt exchanged

forty-two phone calls, including nineteen on December 16, 2019 and twenty-two on

December 17. Hunt Jr. Interrog. Answers at 7. Plaintiff Hunt states that his father

told him that he was in Florida during these calls. Id. at 4. They discussed the

disclaimer on both days. Id.

      On January 3, 2020, Attorney Trudeau’s law partner, Patrick McAvoy, sent a

letter to the Maine attorney who had called Attorney Trudeau in December to discuss

the disclaimer. Trudeau Suppl. Interrog. Answers at 4. That letter asserts that the

disclaimer is valid under Massachusetts and Maine law. Trudeau RFP Resp. at 15-

16. Defendant Hunt and Plaintiff Hunt had one phone call on January 4, 2020. Hunt

Jr. Interrog. Answers at 7. Plaintiff Hunt called Attorney Trudeau at her office on

January 6, 2020, but she did not speak to him because he was represented by counsel.

Trudeau Suppl. Interrog. Answers at 4. Defendant Hunt and Plaintiff Hunt spoke

again by phone on January 7, 2020, while Plaintiff Hunt was in Florida. Hunt Jr.

Interrog. Answers at 7. They again discussed the disclaimer. Id. at 4.

IV.   THE PARTIES’ POSITIONS

      A.     Jane Trudeau’s Motion to Dismiss

      Attorney Trudeau moves to dismiss under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(2) for lack of subject matter jurisdiction and personal jurisdiction.

She begins by articulating the familiar law on personal jurisdiction and contends that




                                          15
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 16 of 60              PageID #: 412




Maine’s long-arm statute authorizes personal jurisdiction to the full extent of the

Fourteenth Amendment’s Due Process Clause. Trudeau Mot. at 5-7.

       Attorney Trudeau first argues that exercising specific personal jurisdiction

over her in Maine violates due process. Id. The crux of this argument is that she

lacks sufficient minimum contacts with Maine. Id. at 9-10. To the extent that she

has minimum contacts, she argues that those contacts are insufficiently related to

Plaintiff Hunt’s claims and do not show purposeful availment to make it reasonably

foreseeable that she would be subject to personal jurisdiction in Maine. Id. at 9-10.

       On relatedness, Attorney Trudeau compares her actions to other attorneys in

Sawtelle v. Farrell, 70 F.3d 1381, 1389-90 (1st Cir. 1995), over whom New Hampshire

lacked personal jurisdiction. See Trudeau Mot. at 10 (discussing Sawtelle, 70 F.3d at

1389-90). She states that the First Circuit “concluded that the cause of the plaintiff’s

injury was the ‘aggregate’ of the defendant law firms’ alleged negligent acts and

omissions, and the ‘effective cause’ was the extra-territorial negligence, rather than

the handful of communications to the client in New Hampshire.” Id. at 10-11. She

notes that the First Circuit described “the defendants’ in-forum communications [as]

only ‘ancillary’ to their non-forum activities, and characterized the plaintiff’s effort to

establish ‘relatedness’ as ‘tenuous as best.’” Id. at 11 (citing Sawtelle, 70 F.3d at

1391). Attorney Trudeau also cites Duncan v. O’Shea, 376 F. Supp. 3d 115 (D. Me.

2019) for a similar proposition. Id. She concludes that when activities in Maine are

“ancillary to the wrongful acts” alleged to have occurred elsewhere, a party’s contacts




                                            16
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 17 of 60            PageID #: 413




with Maine are not sufficiently related to the underlying litigation to properly

exercise specific personal jurisdiction. Id.

      Attorney Trudeau further declares that she has not purposefully availed

herself “of any benefits or privileges of conducting activities in the State of Maine.”

Id. at 12. In support, she states that her personal and professional life reveal that

she “has no relationship to Maine” thus she “could not purposefully avail herself of

the ‘benefits and protections afforded by the forum’s laws.’” Id. at 13 (citing Salisbury

Cove Assocs., Inc. v. Indcon Design (1995) Ltd., 211 F. Supp. 2d 184, 191 (D. Me.

2002)). She notes that her “only contact with Maine was to mail Massachusetts

probate forms to Plaintiff in connection with probating a Massachusetts estate.” Id.

      Attorney Trudeau next contends that she “could not have reasonably expected

that she would be hauled into court in Maine based upon her service as the Personal

Representative of a Massachusetts estate that was actively being probated in

Massachusetts.”     Id.   She observes that this connection “did not ‘establish a

continuing obligation between [herself] and the forum state.’” Id. (quoting Sawtelle,

70 F.3d at 1393). She states that her “contacts with Maine did not amount to a

‘substantial connection’ with the state, and did not reflect ‘anticipated ongoing

relations after the business transaction was complete.’” Id. at 14 (citing Salisbury

Cove, 211 F. Supp. 2d at 194-95). Thus, she concludes that she “does not subject

herself to [Mr. Hunt, Sr.’s] home jurisdiction simply by mailing Massachusetts

probate forms to him, wherever he resides.” Id.




                                           17
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 18 of 60                     PageID #: 414




      Addressing the final prong of the personal jurisdiction analysis, Attorney

Trudeau argues that exercising specific personal jurisdiction over her would be

unreasonable. Id. at 14-15. She says that her “burden and expense of appearing in

this court would be great.” Id. at 15. She argues that “Maine has no interest in this

dispute, which deals entirely with a Massachusetts probate matter . . ..” Id. at 16.

She claims “jurisdiction in Maine would not further the Plaintiff’s interest in

obtaining convenient and effective relief.” Id. She also avers that “the most effective

and efficient way to handle this case [is] to allow Plaintiff’s claims to be addressed by

the Massachusetts Probate Court . . ..”             Id.   Lastly, she claims that exercising

jurisdiction over her would undermine the sovereign interests of Massachusetts and

Maine. Id. at 16-17.

      Next, Attorney Trudeau argues that the Court should abstain from deciding

this case. Id. at 17. Her first argument for abstention is that the so-called probate

exception precludes federal jurisdiction. Id. (citing Jiménez v. Rodríguez-Pagán, 597

F.3d 18, 23 (1st Cir. 2010)). She contends that the “[e]xercise of federal jurisdiction

in this case will unquestionably result in interference with property currently in the

jurisdiction of Massachusetts.” Id. at 18.

      Attorney Trudeau also contends that abstention is proper under the doctrines

of Younger 4 and Colorado River 5 abstention. Id. at 19. She argues that as extended

to civil cases through Pennzoil Co. v. Texaco, Inc., 481 U.S. 1 (1987), Younger

abstention weighs in favor of abstention when there is an ongoing state court case


4     Younger v. Harris, 401 U.S. 37 (1971).
5     Colo. River Water Conservation Dist. v. United States, 424 U.S. 800 (1976).

                                               18
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 19 of 60            PageID #: 415




which affords the plaintiff a meaningful opportunity to assert the claims brought in

the federal suit. Id. (citing Brooks v. N.H. Sup. Ct., 80 F.3d 633, 638 (1st Cir. 1996)).

She also claims that the First Circuit’s eight-factor test for Colorado River abstention

weighs in favor of abstention. See id. at 20 (citing Jiménez, 597 F.3d at 27-28); see

also id. at 21-23 (analyzing the Colorado River factors).

       B.      Thomas W. Hunt, Jr.’s Motion to Dismiss

       Defendant Hunt incorporates Attorney Trudeau’s motion to dismiss by

reference. Hunt Mot. at 1. After stating the personal jurisdiction standard, id. at 4-

8, Defendant Hunt argues that the reasonableness prong is not met. Id. at 8. He

contends that “Maine does not have any interest beyond mere citizenry” in this

litigation.   Id.    He notes that “[v]irtually all of the witnesses are located in

Massachusetts and/or Rhode Island.”        Id.   Moreover, he highlights that “[t]he

Complaint itself arises from an alleged wrongful interference with an estate that is

located in Massachusetts and that is to be distributed in accordance with

Massachusetts law.” Id. Thus, he concludes that Maine’s only interest is “to provide

redress to its own citizen—an interest that the Maine Law Court has held

insufficient . . ..” Id.

       Defendant Hunt next argues that Maine lacks general jurisdiction over him.

Id. He states that “he has no continuous and systematic linkage to Maine.” Id.

Additionally, Defendant Hunt avers that Maine lacks specific jurisdiction over him.

Id. at 9. He avers that “there is no case-specific act by Hunt, Jr. alleged in the

Complaint by which he purposefully availed himself of the benefits and protections



                                           19
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 20 of 60         PageID #: 416




of Maine’s laws.” Id. Moreover, he observes none of his alleged conduct even occurred

within Maine’s borders, but rather in Rhode Island or Massachusetts. Id. He denies

making any improper statements to his father but asserts that even if he “had made

the alleged statements and/or committed the alleged acts, the statements were made

outside of Maine and the acts occurred outside of Maine.” Id. (emphasis in original).

Thus, he concludes that “[e]ven if the alleged statements and/or alleged acts resulted

in negative consequences within Maine, that alone does not justify this court’s

exercise of personal jurisdiction . . ..” Id.

       Finally, Defendant Hunt argues that the exercise of personal jurisdiction over

him “would be exceedingly unfair and unjust.” Id. at 10. He notes again that his

contacts with the forum are limited, he is not alleged to have committed a “case-

specific act” in Maine, and that Maine has “no interest in this matter beyond mere

citizenry.” Id. Moreover, he highlights that “it would be inordinately expensive and

inconvenient” for him to litigate in Maine and “difficult for him to secure the

attendance of non-resident witnesses for deposition and trial” and that he has a

health condition, which “makes it severely difficult for him to travel back and forth

between Maine and his residence in Rhode Island.” Id. He also cares for his ailing

mother and would need to arrange for her care if forced to litigate in Maine. Id.

       C.     Thomas Hunt, Sr.’s Consolidated Opposition

       Plaintiff Hunt argues that the Court has specific personal jurisdiction over

both Defendant Hunt and Attorney Trudeau. Pl.’s Opp’n at 7. He contends that the

absence of physical presence within Maine does not preclude personal jurisdiction



                                                20
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 21 of 60          PageID #: 417




because both defendants “nevertheless exerted their presence in this State through

numerous and strategic contacts.” Id. at 9. He further avers that Defendant Hunt’s

and Attorney Trudeau’s contacts with Maine “are material elements of the claims

now pending in this Court.” Id.

      Plaintiff Hunt first considers whether the defendants’ contacts with Maine are

related to his causes of action. Regarding Attorney Trudeau, Plaintiff Hunt contends

that her “repeated and purposeful contacts with Thomas [Hunt, Sr.] in Maine through

written correspondence and by phone are directly related and integral to the claims

alleged against her.” Id. He cites Slade Gorton & Company v. HSBC Bank Canada,

No. 13-cv-12290-DJC, 2014 U.S. Dist. LEXIS 133613, at *21-22 (D. Mass. Sept. 23,

2014) for the premise that allegedly fraudulent communications directed to a party

within the forum state satisfy the relatedness prong of the personal jurisdiction test

when the underlying cause of action is one for fraud.          Id. at 9-10.   He also

distinguishes his own case from Sawtelle, 70 F.3d at 1381, by arguing that in Sawtelle

the malpractice cause of action accrued in Florida, but his cause of action under

Maine’s improvident transfer statute accrued in Maine. Id. at 13. He thus concludes

that Attorney Trudeau’s alleged contacts with Maine “are not ancillary to the

wrongful acts – they are the wrongful acts.” Id. at 14.

      Plaintiff Hunt, Sr. makes a similar relatedness argument about Defendant

Hunt’s contacts with Maine. Id. He describes Defendant Hunt’s calls to his father in

Maine as “central to, and inextricable from, his tortious conduct in Maine.” Id. at 15.

He further states that the phone calls “are elements of the causes of action” and are



                                          21
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 22 of 60           PageID #: 418




also “the very contacts that set this entire civil action into motion.” Id. Moreover, he

observes that Defendant Hunt obtained a “substantial benefit” from his contacts with

Maine, to the tune of an approximately $420,000.00 share of Andrew Hunt’s estate.

Id. at 16.

       Plaintiff Hunt then shifts to whether the defendants purposely availed

themselves of Maine’s jurisdiction through their contacts with the forum. Id. He

contends that purposeful availment “can be established by a single act.” Id. (citing

Adams v. Adams, 601 F.3d 1, 6 (1st Cir. 2010); Noonan v. Winston Co., 135 F.3d 85,

90-91 (1st Cir. 1998)). He claims that Attorney Trudeau’s “only contact in the forum

state was with [Plaintiff Hunt] and was made for the express purpose of executing

the documents that gave rise to this action . . ..” Id. at 17. He states that these acts

“were voluntary in every meaningful sense . . ..” Id. He also notes that Defendant

Hunt’s contacts with Maine were purposeful because “he initiated most, if not all, of

these contacts on his accord and for his own benefit.” Id. at 18.

       Plaintiff Hunt further contends that the defendants’ contacts with Maine made

the exercise of personal jurisdiction foreseeable. Id. at 18-19. He intimates that

Attorney Trudeau should have known that transmitting false information with the

intent to induce Plaintiff Hunt to disclaim his share of the estate would subject her

to personal jurisdiction in Maine. Id. at 19. Plaintiff Hunt claims that Attorney

Trudeau extracted a benefit from her contacts with him and the state of Maine

because those contacts led her to become the estate’s personal representative. Id.

at 20. Therefore, he concludes that Attorney Trudeau’s contacts with Maine do not



                                          22
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 23 of 60            PageID #: 419




arise from passive activity but rather from her “quarterback[ing] the entire endeavor,

playing an active, leading, and integral role in obtaining the role of personal

representative . . ..” Id. at 21-22.

         Regarding Defendant Hunt, Plaintiff Hunt contends that personal jurisdiction

over him was a foreseeable consequence of his “contacts with his father in Maine with

the intention of obtaining a benefit from him: a large inheritance.” Id. at 23. He

points out the number of phone calls between himself and his son, which spike

immediately after Attorney Trudeau twice sent probate forms. Id. He also discusses

how all actions were undertaken to secure the disclaimer and a personal benefit. Id.

at 24.

         Finally, Plaintiff Hunt argues that the exercise of personal jurisdiction over

both defendants is reasonable. Id. He avers that the burden on them to appear in

Maine is slight, that Maine has a strong interest in adjudicating this dispute, that he

has an inherent interest in obtaining relief in Maine, and that it is efficient and in

the common interest of Maine and Massachusetts. Id. at 24-29.

         Plaintiff Hunt also requests that the Court assert personal jurisdiction over

Attorney Trudeau on the theory that Defendant Hunt was her agent and therefore

his acts must be imputed to her for purposes of the jurisdictional analysis. Id. at 29-

31.

         Shifting to the abstention issue, Plaintiff Hunt contends that the court should

not abstain. Id. at 31. He first argues that the probate exception is “narrowly limited

to only those cases requiring a federal court to either probate a will, annul a will,



                                           23
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 24 of 60            PageID #: 420




administer a decedent’s estate, or dispose of property in the custody of a state probate

court.” Id. at 32. He contends that the only relevant issue is whether this case falls

within the fourth category listed above. Id. He says it does not, reasoning the fourth

category only applies to cases of in rem jurisdiction and that his action is in personam.

Id. at 32-33.

         Regarding Younger, Plaintiff Hunt argues that Younger’s civil component is

“completely inapplicable to this case.” Id. at 34. He states that unlike Younger and

its progeny, this case implicates neither a criminal case, nor a civil equivalent to a

criminal case, nor a “process by which states enforce court orders.” Id. at 34-35. Thus,

he concludes there is no basis to abstain. Id. at 35. His conclusion on Colorado River

abstention is similar. Id. at 38. He runs through the well-established eight-factor

test and concludes that the balance weighs in favor of exercising jurisdiction. Id. at

35-38.

         D.     Jane Trudeau’s Reply

         In her reply, Attorney Trudeau responds to Plaintiff Hunt’s argument that

Maine has specific personal jurisdiction over her. Trudeau Reply at 1-2. She points

out that Plaintiff Hunt has provided no evidence that she ever made any

misrepresentation to him.         Id. at 2.      Rather, he has only alleged the

misrepresentations arose from the actions of Defendant Hunt. Id. She notes that

Plaintiff Hunt’s Complaint makes no allegation against her for fraud, because “fraud

must be plead with particularity, and there are no facts to support any allegation of

fraud against Defendant Trudeau.” Id. (emphasis in original). She continues, stating



                                           24
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 25 of 60          PageID #: 421




that, because Plaintiff Hunt has proffered no evidence of fraud, his action against her

is not related to her specific contacts with Maine. Id. She concludes her “three form

letters and two phone calls initiated by [Plaintiff] Hunt” are not enough for Maine to

assert jurisdiction over her. Id. at 3.

        E.    Thomas W. Hunt, Jr.’s Reply

        Thomas Hunt, Jr.’s reply first addresses contentions by Plaintiff Hunt that he

has failed to produce an adequate record of his telephone records to comply with

discovery requests. Hunt Jr. Reply at 1. Defendant Hunt explains that to the extent

the records are incomplete, he has made substantial efforts to comply with the

discovery requests but is constrained by his mobile phone service provider. Id. He

believes that he provided accurate information.      Id.   He notes that his counsel

attempted to obtain records from his phone service provider, but that his pre-paid

service provider only keeps records for three months and therefore records from the

relevant time period are unavailable. Id. His counsel also notes that she attempted

to obtain the records directly from his service provider, again without success. Id. at

1-2; Id., Attach. 1, Aff. of Elizabeth G. Stouder.

        Next, Defendant Hunt argues that, even assuming his out-of-state conduct

caused harm in Maine, the Court cannot assert personal jurisdiction over him. Id.

at 2.   He cites decisions from the Maine Law Court for the proposition that

jurisdiction does not arise from causing consequences inside a state when the

tortfeasor’s alleged conduct occurred outside Maine. Id. (citing Martin v. Deschenes,

468 A.2d 618, 619 (Me. 1983); Frazier v. BankAmerica Int’l, 593 A.2d 661, 663 (Me.



                                           25
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 26 of 60           PageID #: 422




1991); Murphy v. Keenan, 667 A.2d 591, 595 (Me. 1995)). Here, he contends that the

jurisdictional discovery has revealed the allegations that he pressured Plaintiff Hunt

to sign the disclaimer and misrepresented the estate’s value allegedly occurred while

Defendant Hunt was in Rhode Island, not Maine. Id. at 2-3.

      Defendant Hunt also argues that Plaintiff Hunt has not shown purposeful

availment. Id. at 3. He avers that there are no facts showing that he established the

necessary “substantial connection” with Maine.            Id. at 4.       According to

Defendant Hunt, an essential ingredient of the “substantial connection” inquiry is

whether he has “purposefully availed himself of the benefits and protections of

Maine’s laws.” Id. He claims he did not, because “he did not create any continuing

obligations between himself and the residents of the forum.” Id. at 4-5. Thus, he

concludes that the existence of an injury in Maine does not, standing alone, provide

for jurisdiction over him. Id. at 5.

      Defendant Hunt also argues that the probate exception applies. Id. He claims

that because Plaintiff Hunt seeks a constructive trust over Andrew Hunt’s estate,

which is jurisdiction over a res, it does not matter that the claims are technically in

personam. Id. at 5-6. Rather, because the remedy Plaintiff Hunt pursues would

“amount to a disposition of property that is in the custody of the Massachusetts

probate court” the exception applies. Id. at 6. Moreover, he contends that similar

considerations weigh in favor of Colorado River abstention. Id. at 6-7.




                                          26
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 27 of 60            PageID #: 423




V.    DISCUSSION

      The Defendants’ motions present two primary questions about judicial power.

The first addresses personal jurisdiction: whether the Court has the power over the

parties to enforce a final judgment. The second concerns subject matter jurisdiction:

whether the Court is vested with the power to decide this kind of case. A third

subsidiary question is whether, assuming the Court has personal and subject matter

jurisdiction, it should abstain from exercising it out of respect for our nation’s system

of judicial federalism.

      A.     Personal Jurisdiction

             1.     Legal Standard

      When sitting in diversity jurisdiction, a federal court “is the functional

equivalent of a state court sitting in the forum state.” Baskin-Robbins, 825 F.3d at 34

(internal citation omitted). “Federal courts ordinarily follow state law in determining

the bounds of their jurisdiction over persons.” Daimler AG v. Bauman, 571 U.S. 117,

125 (2014). As such, the district court has personal jurisdiction over a party when

the exercise of jurisdiction is consistent with the forum state’s long-arm statute and

the Due Process Clause of the Fourteenth Amendment. Baskin-Robbins, 825 F.3d

at 34. Maine’s long-arm statute is coextensive with the “fullest extent permitted by”

the Due Process Clause, 14 M.R.S. § 704-A(1), and therefore, the minimum contacts

doctrine of the Due Process analysis controls. Duncan, 376 F. Supp. 3d at 121.

      There are two types of personal jurisdiction.         General, or “all-purpose,”

jurisdiction “broadly subjects the defendant to suit in the forum state’s courts ‘in



                                           27
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 28 of 60            PageID #: 424




respect to all matters, even those that are unrelated to the defendant’s contacts with

the forum.’” Cossaboon, 600 F.3d at 31 (citing Phillips Exeter Acad. v. Howard

Phillips Fund, Inc., 196 F.3d 284, 288 (1st Cir. 1999). General jurisdiction is only

proper in a forum state where the defendant is “fairly regarded as at home.” Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011). “For an individual,

the paradigm forum for the exercise of general jurisdiction is the individual’s

domicile . . ..” Id.

       Specific jurisdiction is the other variety of personal jurisdiction.        It is

transaction-specific. See United States v. Swiss Am. Bank, Ltd., 274 F.3d 610, 618

(1st Cir. 2001) (“Specific jurisdiction exists when there is a demonstrable nexus

between a plaintiff’s claims and a defendant’s forum-based activities”) (citing Mass.

Sch. of Law at Andover, Inc. v. Am. Bar Ass’n, 142 F.3d 26, 34 (1st Cir. 1998)). For

specific jurisdiction to attach, “[d]ue process requires that the defendant ‘have certain

minimum contacts with [the forum] such that the maintenance of the suit does not

offend ‘traditional notions of fair play and substantial justice.’” Plixer Int’l, Inc. v.

Scrutinizer GmbH, 905 F.3d 1, 7 (1st Cir. 2018) (quoting Int’l Shoe Co. v. Washington,

326 U.S. 310, 316 (1945)).

       Courts use a three-part test to determine whether there are sufficient

minimum contacts to satisfy due process. Duncan, 376 F. Supp. 3d at 121-22 (citing

Baskin-Robbins, 825 F.3d at 35). First, the asserted claims must be related to the

defendant’s contacts with the forum state. Id. at 121-22. Second, those contacts must

constitute “purposeful availment of the privilege of conducting activities in the forum



                                           28
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 29 of 60          PageID #: 425




state, thereby invoking the benefits and protections of that state’s laws and making

the defendant’s involuntary presence before the state’s courts foreseeable.” Baskin-

Robbins, 825 F.3d at 35 (internal quotation marks omitted).         Third, exercising

personal jurisdiction must be reasonable. Id.

                    a.    Relatedness

      “Relatedness requires that ‘the action . . . directly arise out of the specific

contacts between the defendant and the forum state.” Id. (citing Sawtelle, 70 F.3d at

1389). The Court must begin this analysis “by identifying the alleged contacts, since

there can be no requisite nexus between the contacts and the cause of action if no

contacts exist.” Swiss Am. Bank¸ 274 F.3d at 621.

      The relevant contacts are those “that the ‘defendant himself’ creat[ed] with the

forum state.” Walden v. Fiore, 571 U.S. 277, 284 (2014) (citing Burger King Corp. v.

Rudzewicz, 471 U.S. 462 (1985)) (emphasis in original). “[M]ere injury to a forum

resident is not a sufficient connection to the forum.” Id. at 290 (finding that the

plaintiffs’ lack of access to money unlawfully seized outside the forum state is an

insufficient connection to the forum state because the plaintiff would also lack those

funds in all other states). Instead, courts look “to the defendant’s contacts with the

forum State itself, not the defendant’s contacts with persons who reside there.” Id.

at 285. A defendant’s contacts with persons in the forum state are only relevant to

show the extent of the defendant’s connection to the forum state itself. Id. at 285-86;

see also Burger King at 479-80 (finding the terms of a contract and business

relationship with a party in the forum was sufficient to evince the defendant intended



                                          29
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 30 of 60            PageID #: 426




to have a continuing connection to the forum state); Keeton v. Hustler Magazine, Inc.,

465 U.S. 770, 780-81 (1984) (finding selling magazines in the forum state sufficient

to establish minimum contacts in a libel suit).

      According to the First Circuit, “[t]he relatedness requirement is not an open

door; it is closely read, and it requires a showing of a material connection.” Harlow

v. Children’s Hosp., 432 F.3d 50, 61 (1st Cir. 2005). The inquiry is whether the alleged

contacts with the forum were the proximate cause of the alleged harm, such that “the

defendant’s in-state conduct . . . form[s] an ‘important, or [at least] material, element

of proof’ in the plaintiff’s case.” Id. at 61 (quoting United Elec., Radio & Mach.

Workers of Am. v. 163 Pleasant St. Corp., 960 F.2d 1080, 1088-89 (1st Cir. 1992)). “A

broad ‘but-for’ argument is generally insufficient.” Id.

      Courts apply slightly different relatedness standards depending on whether

the plaintiff’s claims arise in tort or contract. See Exeter, 196 F.3d 290-91 (explaining

the difference). For contract claims, contacts are related when they are “essential to

either the formation or breach of the alleged contract . . ..” Swiss Am. Bank, 274 F.3d

at 622; see Exeter, 196 F.3d at 291 (finding the place of breach due deference in the

relatedness analysis). For torts, “[t]he relatedness inquiry focuses on whether the

defendant’s in-forum conduct caused the injury or gave rise to the cause of action.”

Swiss Am. Bank, 274 F.3d at 622.

      Sending mail or making telephone calls to a person in a forum state is a

jurisdictional contact. Id. However, these contacts do not meet the relatedness prong

when they are “isolated,” that is, when the bulk of a defendant’s alleged wrongful



                                           30
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 31 of 60            PageID #: 427




conduct occurred outside of the forum state. See Exeter, 196 F.3d at 291 (finding no

relatedness because “breach of fiduciary duty occurs where the fiduciary acts

disloyally”); Sawtelle, 70 F.3d at 1390-91 (finding no relatedness in a legal

malpractice action because “it was the aggregate of the defendants’ allegedly

negligent acts and omissions which caused the . . . injury, and the out-of-forum

negligence    was    the   effective   cause”);   Kowalski     v.   Doherty,    Wallace,

Pillsbury, & Murphy, 787 F.2d 7, 11 (1st Cir. 1986) (finding no relatedness to New

Hampshire where the alleged injury arising from legal malpractice was the plaintiff’s

loss of the right to recover under a wrongful death claim in Massachusetts); Duncan,

376 F. Supp. 3d at 123 (finding no relatedness where the defendant law firm’s only

contact with Maine was mailing a transfer deed to Maine which was “ancillary” to

fraud perpetrated elsewhere). Thus, “indirect effect[s] of out-of-state injury caused

by out-of-state conduct is insufficient to fulfill the relatedness prong.” A Corp. v. All

Am. Plumbing, Inc., 812 F.3d 54, 60 (1st Cir. 2016).

                    b.     Purposeful Availment

      “The purposeful availment inquiry . . . focuses on . . . intentionality.” Swiss

Am. Bank, 274 F.3d at 623. The question is “whether a defendant has ‘deliberately

target[ed] its behavior toward the society or economy of a particular forum [such that]

the forum should have the power to subject the defendant to judgment regarding that

behavior.’” Baskin-Robbins, 825 F.3d at 36 (quoting Carreras v. PMG Collins, LLC,

660 F.3d 549, 555 (1st Cir. 2011) (alteration in original)).




                                           31
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 32 of 60          PageID #: 428




       Purposeful availment requires a court to consider voluntariness and

foreseeability. Id. “Voluntariness requires that ‘the defendant’s contacts with the

forum state proximately result from actions by the defendant himself.’” Id. (quoting

Phillips, 530 F.3d at 28) (emphasis in original). Knowing that the plaintiff is a

resident of the forum jurisdiction satisfies the voluntariness requirement.        See

Phillips, 530 F.3d at 28. (finding voluntary contacts when the defendant knew the

plaintiff lived in Massachusetts and sent him an employment contract to sign).

       Foreseeability asks whether the defendant would “reasonably anticipate being

haled into court . . .” in the forum state due to the nature of their contacts. Id. The

Court uses a totality of the circumstances approach to review voluntariness and

considers all of the defendants’ contacts with the forum. Sawtelle, 70 F.3d at 1391.

Being aware of a plaintiff’s state citizenship is insufficient to make personal

jurisdiction foreseeable. Phillips, 530 F.3d at 28-29. Rather, the “test investigates

whether the defendant benefitted from [voluntary contacts] in a way that made

jurisdiction foreseeable.” Exeter, 196 F.3d at 292. Jurisdiction is foreseeable when

there is a quid pro quo, that is, when nonresidents avail themselves of a state’s

protections or services. Phillips, 530 F.3d at 29. Separately, a high volume of

contacts with a party in a jurisdiction can also make personal jurisdiction reasonably

foreseeable. See Baskin-Robbins, 825 F.3d at 39-40 (discussing how a high volume of

communication directed at a party in the forum state constitutes targeting such that

the defendant “should have foreseen that, if a controversy developed, it might be

haled into . . . court”).



                                          32
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 33 of 60          PageID #: 429




      Regarding attorneys, the First Circuit has said, in no uncertain terms, “[t]he

mere existence of an attorney-client relationship, unaccompanied by other sufficient

contacts with the forum, does not confer personal jurisdiction over the non-resident

in the forum state; more is required.” Sawtelle, 70 F.3d at 1392. Thus, in Sawtelle,

the First Circuit found no purposeful availment when Florida attorneys

communicated by phone and mail with clients in New Hampshire. Id.

                    c.    Reasonableness

      Even where a plaintiff has shown that a defendant has purposeful contacts

with the forum state and that those contacts are related to the underlying claims, the

plaintiff must also show that exercising personal jurisdiction is reasonable. Harlow,

432 F.3d at 66-67. Sometimes, unreasonableness will “trump a minimally sufficient

showing of relatedness and purposefulness.” Id. at 67 (quoting Ticketmaster, 26 F.3d

at 210). The Court considers the following factors to determine whether exercising

personal jurisdiction is reasonable:

      (1) the defendant’s burden of appearing, (2) the forum state’s interest in
      adjudicating the dispute, (3) the plaintiff’s interest in obtaining
      convenient and effective relief, (4) the judicial system’s interest in
      obtaining the most effective resolution of the controversy, and (5) the
      common interest of all sovereigns in promoting social policies.

Id. (quoting Pleasant Street, 960 F.2d at 1088). Reasonableness is a sliding scale. Id.

When the first two prongs do not provide for jurisdiction, the defendant need not offer

much evidence that jurisdiction would be unreasonable. Id. The reverse is also true.

Id.




                                          33
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 34 of 60                     PageID #: 430




               2.      The Merits 6

                       a.     Jane A. Trudeau

       The Court concludes that that it lacks personal jurisdiction over Attorney

Trudeau. The Court first considers whether there is a nexus between Plaintiff Hunt’s

claims and Attorney Trudeau’s contacts with Maine. The relevant claims are drawn

from the Amended Complaint. Am. Compl. Counts I and II state claims against

Attorney Trudeau under Maine’s Improvident Transfer of Title Act, 33 M.R.S. §§ 1021

et seq.    Am. Compl. ¶¶ 75-89.           Counts III and IV assert claims for wrongful

interference with an expectancy and undue influence. Id. ¶¶ 90-97. Count VIII

asserts Attorney Trudeau breached her fiduciary duties to Plaintiff Hunt by failing

to be truthful in her communications with him. Id. ¶¶ 113-16. Counts V, VI, and VII

do not concern Attorney Trudeau. Id. ¶¶ 98-112.

       Although the Maine Improvident Transfer of Title Act is a statutory cause of

action, the Court views its elements as more closely aligned to tort, not contract law.

The Improvident Transfer of Title Act creates a presumption of undue influence

under certain circumstances.          33 M.R.S. §§ 1021 et seq.           The Law Court has

categorized undue influence as “tortious conduct.” See Morrill v. Morrill, 1998 ME

133, ¶ 7, 712 A.2d 1039, 1041-42 (adopting the RESTATEMENT (SECOND)                     OF   TORTS



6       The Court’s analysis focuses only on specific jurisdiction. Attorney Trudeau is domiciled in
Massachusetts. Trudeau Decl. ¶ 1. Defendant Hunt is domiciled in Rhode Island. Hunt Jr. Aff.
Moreover, the sum of their alleged contacts with Maine do not establish that either Defendant is
effectively “at home” in Maine. Therefore, the Court does not have general jurisdiction over either
Defendant.


                                                34
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 35 of 60           PageID #: 431




approach that a claim of “tortious interference with an expected legacy” requires a

showing of “tortious conduct, such as . . . undue influence”).

      Moreover, there is a similarity between requirements of the statute and the

tort of fraud, particularly involving the sale of land. See Letellier v. Small, 400 A.2d

371, 376 (Me. 1979). Indeed, although the Improvident Transfer of Title Act makes

it easier to prove the existence of a fiduciary relationship and creates a presumption

of undue influence when certain conditions are met, Maine law has recognized that

the presence of a fiduciary or special relationship may support the fraud allegation.

Arbour v. Hazleton, 534 A.2d 1303, 1306 (Me. 1987); Crowley v. Dubuc, 430 A.2d 549,

552 (Me. 1981).      A similar analysis is applicable to the claims for wrongful

interference with an expectancy, undue influence, and breach of alleged fiduciary

duties. The Court concludes that Plaintiff Hunt’s claims against Attorney Trudeau

sound in tort, although the Court reaches the same conclusion about the absence of

personal jurisdiction if the claims are deemed contractual in nature.

      Turning to Attorney Trudeau’s contacts with Maine, she owns no property in

Maine, has never lived here, does not practice law here, and has not been physically

present in Maine for years. Trudeau Decl. ¶¶ 1-6. On the record, all of her alleged

wrongful conduct occurred while she was physically present in the Commonwealth of

Massachusetts.

      Plaintiff Hunt has identified several contacts between himself and Attorney

Trudeau and contends they are related to his claims. On July 25, 2019 her personal

assistant, Carol O’Leary, mailed a personal representative appointment assent form



                                          35
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 36 of 60         PageID #: 432




to Plaintiff Hunt at his address in Bridgton. Trudeau Interrog. Answers at 3. After

he completed this form incorrectly, Attorney Trudeau instructed Ms. O’Leary to mail

him another form with additional instructions on August 19, 2019. Id. On August

27, 2019, she received a call from Plaintiff Hunt asking who would receive his share

of the estate if he disclaimed his interest. Id. at 4. Attorney Trudeau spoke with

Plaintiff Hunt by telephone on October 8, 2019 after he called her. Id. On October

23, 2019 she mailed him a letter and the estate disclaimer form. Id. She also

allegedly called Plaintiff Hunt while he was in Rhode Island at Sharon Sexton-

Brady’s home in early November 2019. Rigby Decl. ¶ 17. However, Marsha Rigby

answered the phone and Attorney Trudeau hung up before speaking to Plaintiff Hunt.

Id.

      These contacts with Maine are not sufficiently related to the underlying causes

of action. Plaintiff Hunt’s claims against Attorney Trudeau assert that she impaired

his rights to a portion of his son’s estate in Massachusetts by sending him the

renunciation and disclaimer forms and by communicating with him via telephone.

This satisfies a but-for causation standard of relatedness because he could not have

disclaimed his interest without these forms, but that is not the correct test. Harlow,

432 F.3d at 62. If Plaintiff Hunt’s rights are harmed, his injury will proximately

result from Attorney Trudeau preparing both forms in Massachusetts, filing the

forms with the probate court there, and making representations before that court.

Massachusetts, not Maine, is where Attorney Trudeau is performing her duties as

the estate’s personal representative. To the extent that Plaintiff Hunt alleges torts,



                                         36
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 37 of 60           PageID #: 433




such as breach of fiduciary duties, undue influence, or wrongful interference with an

expectancy, Exeter provides that this harm occurred in Massachusetts. See 196 F.3d

at 291 (concluding “breach of fiduciary duty occurs where the fiduciary acts

disloyally”).

       In Exeter, the First Circuit expanded on its reasoning. The plaintiff claimed

that a Florida decedent, who had executed his will in Florida and directed that upon

his death, the stock in his Florida-based real estate development company be turned

over to a fund located in Florida, which would in turn share its profits with Phillips

Exeter Academy in New Hampshire, the plaintiff. Id. at 286-87. The Exeter Court

set out a “tripartite analysis.” Id. at 288. First the inquiring court must ask “whether

the claim that undergirds the litigation directly relates to or arises out of the

defendant’s contacts with the forum.” Id. Second, the court must ask “whether those

contacts constitute purposeful availment of the benefits and protections of the forum’s

laws.” Id. Third, if the first two criteria are met, the court “must analyze the overall

reasonableness of an exercise of jurisdiction in light of a variant of pertinent factors

that touch upon the fundamental fairness of an exercise of jurisdiction.” Id.        In

upholding the district court’s declination of jurisdiction, the First Circuit observed

that “[a] breach of fiduciary duty occurs where the fiduciary acts disloyally.” Id. at

291. The First Circuit wrote that Exeter’s receipt of payment in New Hampshire

“could not conceivably have caused the breach of the duty of loyalty of which Exeter

complains.” Id. (emphasis in original). Emphasizing that a breach of contract occurs




                                          37
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 38 of 60          PageID #: 434




“where a promisor fails to perform,” the Exeter Court arrived at the same conclusion

under a contract theory. Id.

      Applying this analysis to Plaintiff Hunt’s claim, whether in tort or contract,

the Court arrives at the same result as the First Circuit in Exeter. Attorney Trudeau’s

actions of alleged disloyalty all took place in the Commonwealth of Massachusetts,

where she prepared and filed documents with the Probate Court and where she wrote

the letters to Plaintiff Hunt. As in Exeter, whether in tort or contract, her minimal

telephone and mail contacts with Plaintiff Hunt do not provide a sufficient basis for

the assumption of personal jurisdiction.

      Moreover, to the extent the claims arise in contract for variations of undue

influence, the Court cannot conclude that mailing the forms constituted relevant

conduct. The essential conduct for those causes of action is some form of pressure or

misrepresentation made to the transferee. The Amended Complaint alleges that

when Attorney Trudeau wrote Plaintiff Hunt to the effect that she understood he

wished to disclaim his interest in Andrew Hunt’s Estate and enclosing forms to do so,

Attorney Trudeau breached her fiduciary duties to Plaintiff Trudeau. But, even

assuming Attorney Trudeau was mistaken, the allegation does not constitute

evidence of pressure or misrepresentation to Plaintiff Hunt, because it merely stating

what Attorney Trudeau believed about Plaintiff Hunt’s own intentions and Plaintiff

Hunt is the one who knew his own mind. The record contains no other such factual

allegations against Attorney Trudeau; only three mailings and two phone calls that

Plaintiff Hunt himself initiated. Thus, as in Duncan, Exeter, Sawtelle and Kowalski,



                                           38
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 39 of 60             PageID #: 435




Attorney Trudeau’s actions with respect to Maine are ancillary to any injury that

occurred, or in this case may occur, in another jurisdiction.

      To the extent Plaintiff Hunt argues that adverse consequences of Attorney

Trudeau’s mailings in Maine constitutes relatedness, the Court disagrees.             His

alleged injury is similar to that suffered by the plaintiffs in Walden. As the result of

the alleged intentional torts, he will lack access to funds he believes he is entitled to.

See Walden, 571 U.S. at 290 (distinguishing, for relatedness purposes, the

peculiarized financial harm caused by a typical intentional tort, which only impacts

the victim, from the more widespread harm caused by libel, which disseminates false

information to numerous individuals within a forum state in addition to harming the

victim’s reputation). Therefore, because Attorney Trudeau’s contacts with Maine are

not sufficiently related to Plaintiff Hunt’s claims, the Court lacks specific jurisdiction

over her and need not analyze the personal jurisdiction issue further. See Duncan,

376 F. Supp. 3d at 123 (citing Swiss Am. Bank, 274 F.3d at 625). The Court will

continue for the sake of completeness.

      The Court also concludes that Attorney Trudeau’s conduct does not show she

purposefully availed herself of the benefits and privileges of Maine.          On three

occasions, she sent mail to Thomas Hunt, Sr. in Bridgton, Maine, seeking his

signature on legal documents. Although these contacts with a known Maine resident

were voluntary, they did not make personal jurisdiction over Attorney Trudeau

foreseeable. The Court identifies no benefit that she might have received or any legal

privilege that she availed herself of as a result of these voluntary contacts. Moreover,



                                           39
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 40 of 60         PageID #: 436




the contacts themselves were de minimis. Her phone contacts with Plaintiff Hunt

are likewise insignificant—on two occasions he called her, and on the one she called

him, she did not speak to him.

      On balance, the Court concludes that these contacts are substantially similar

to those by the attorneys in Sawtelle. However, Attorney Trudeau’s contacts evince

an even more minimal connection to the forum state. While the Sawtelle attorneys

had an attorney-client relationship with the plaintiffs in New Hampshire, Attorney

Trudeau was not Plaintiff Hunt’s lawyer. Although she knew Plaintiff Hunt lived in

Maine, her mailings to him were not part of any concerted effort to target the forum,

but instead occurred during the performance of her duties as personal representative

of Andrew Hunt’s Massachusetts estate. Relatedly, the nature of these contacts

weighs further against purposeful availment. All contacts concerned Mr. Hunt Sr.’s

decision to extinguish rights in property located outside of Maine. In the same vein,

the disclaimer abrogated any relationship Attorney Trudeau might have had with

Plaintiff Hunt as a potential beneficiary of an estate she was probating. Therefore,

these contacts do not demonstrate any intent by Attorney Trudeau to establish a

continuing relationship with Maine or Plaintiff Hunt. Thus, he has not met his prima

facie burden.

      The Court also concludes that exercising personal jurisdiction over Attorney

Trudeau would be unreasonable. First, the burden on Attorney Trudeau of litigating

in Maine, though not insurmountable, is less convenient than litigating in

Massachusetts, where she resides and practices law. Second, although Maine has an



                                         40
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 41 of 60          PageID #: 437




interest in resolving this dispute, Massachusetts has a greater interest because there

are pending parallel proceedings and the case concerns rights to a Massachusetts

estate and alleged wrongful conduct by that estate’s personal representative. Third,

Plaintiff Hunt’s interest in convenient and effective relief does not tip the balance

toward jurisdiction; there is a parallel forum where he has raised his claims. Fourth,

the existence of parallel proceedings with parties not joined to this action makes the

judicial system’s interest tilt toward declining jurisdiction. A fifth factor is mixed.

On the one hand, Maine has an interest in ensuring its Improvident Transfer of Title

Act adequately protects its seniors.    On the other hand, Massachusetts has an

interest in ensuring that Massachusetts estates are properly distributed according to

Massachusetts law.

      Taking these five factors together and considering relatedness and purposeful

availment, the Court concludes that exercising personal jurisdiction over Attorney

Trudeau would be inconsistent with “traditional notions of fair play and substantial

justice.” On balance, Plaintiff Hunt has not met his prima facie burden.

      Finally, the Court rejects Plaintiff Hunt’s argument that personal jurisdiction

over Attorney Trudeau can properly rest on a finding that Defendant Hunt was her

agent. Applying bedrock principles of agency law, he was not. See RESTATEMENT

(THIRD)   OF   AGENCY §§ 3.01, 3.03 (describing the requirements for forming the

principal-agent relationship).    Plaintiff Hunt has proffered no evidence that

Defendant Hunt ever assented to act as Attorney Trudeau’s agent and although it

has been said that she “quarterbacked the entire endeavor,” Plaintiff Hunt never



                                          41
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 42 of 60              PageID #: 438




alleges that Attorney Trudeau ever gave instructions to Defendant Hunt. Pl.’s Opp’n

at 21.

         Along a similar line, the Court also rejects Plaintiff Hunt’s contention that

Attorney Trudeau was acting as Defendant Hunt’s agent for purposes of extracting a

disclaimer from Plaintiff Hunt in his favor. The sole allegation in the Amended

Complaint supporting this theory is paragraph twenty-five:

         25. Upon information and belief, within six weeks of Andrew’s death,
         Mr. Hunt, Jr. and his mother Elaine spoke with Defendant Jane A.
         Trudeau. Esq., Elaine’s sister-in-law and also a Massachusetts attorney,
         about his brother’s estate, and asked Elaine to assist him in (1)
         probating the Estate, and (2) becoming a beneficiary of the Estate.

Am. Compl. ¶ 25. This allegation, supported only “upon information and belief,” may

be read as asserting that Defendant Hunt and his mother presented Attorney

Trudeau with the assertion that Plaintiff Hunt had decided to disclaim his share in

Andrew Hunt’s estate in favor of his son Thomas Hunt, Jr. and that they asked her

for legal assistance in effecting the desires of the potential beneficiaries of the Estate.

This interpretation poses no legal basis for a claim that Attorney Trudeau entered

into some form of conspiracy with Elaine Hunt and Thomas Hunt, Jr. to deprive

Plaintiff Hunt of his share in the Estate. A second interpretation could be that

Plaintiff Hunt is alleging that the three, Attorney Trudeau, Elaine Hunt, and Thomas

Hunt, Jr., agreed to act together to extract a disclaimer from Plaintiff Hunt. Without

more, the Court does not accept this interpretation of the allegation against Attorney

Trudeau because it is otherwise unsupported. Ticketmaster, 26 F.3d at 203 (the Court

does not credit “conclusory allegations or draw farfetched inferences”).



                                            42
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 43 of 60                     PageID #: 439




       The Court grants Attorney Trudeau’s motion to dismiss for lack of personal

jurisdiction.

                       b.     Thomas W. Hunt, Jr.

       The Court concludes that it has personal jurisdiction over Thomas W. Hunt,

Jr. Differences in his alleged conduct distinguish him from Attorney Trudeau. In

contrast to her, his contacts with Plaintiff Hunt in Maine are more voluminous and

materially connected to the causes of action against him.

       First, the Court must determine Defendant Hunt’s relevant contacts with

Maine. Like Attorney Trudeau, Defendant Hunt does not live here, does not work

here, and has not visited Maine for years. Hunt Jr. Aff. ¶¶ 2-10. Most of his contacts

with the Maine consist of phone calls between him and his father in the days

surrounding his father’s decisions to disclaim his status as personal representative

and his share of the estate. 7

       Specifically, Plaintiff Hunt asks the Court to consider the six phone calls

between Defendant Hunt and Plaintiff Hunt while Plaintiff Hunt was in Maine

during the three days before he signed the form renouncing his status as personal

representative. Pl.’s Opp’n at 5. There were an additional seventeen to twenty phone

calls between the two men between August 19th to 21st, just before the elder Hunt

signed another renunciation form from Attorney Trudeau. Id. There were seven

more calls between Plaintiff Hunt and Defendant Hunt on October 8, 2019, the day



7       Although the Court cites Plaintiff Hunt’s opposition as evidence of these calls, the Court
determined Defendant Hunt’s self-made cellphone call log corroborates this observation. See Hunt Jr.
Interrog. Answers at 7.

                                                43
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 44 of 60                      PageID #: 440




when Plaintiff Hunt asserts that he called Attorney Trudeau to ask about how

disclaiming his share of Andrew Hunt’s estate would affect the estate’s distribution.

Id. Plaintiff Hunt alleges that Defendant Hunt initiated the vast majority of those

calls. Hunt Sr. Decl. ¶ 19. The record also includes allegations that Defendant Hunt

misrepresented the value of Andrew Hunt’s estate as only $5,000.00. Hunt Sr.

Decl. ¶ 27, but other evidence indicates that conversation occurred in Rhode Island,

perhaps even after Plaintiff Hunt signed the disclaimer. 8 Rigby Decl. ¶ 13; Sexton-

Brady Decl. ¶ 14; Hunt Jr. Interrog. Answers at 3.

       The relatedness question is essentially whether the above contacts are

“material” to the claims Plaintiff Hunt brings against Defendant Hunt. Harlow, 432

F.3d at 61. The Court concludes that they are. The gravamen of the allegations

against Defendant Hunt is that he, through fraud, misrepresentations, and undue

influence, cajoled his father into renouncing his status as personal representative and

his share of Andrew Hunt’s estate. Again, the phone calls are jurisdictional contacts.

Swiss Am. Bank, 274 F.3d at 622 (“When physical presence is lacking, we look for

some other indication that the defendant reached into the forum, such as mail or

telephone contacts’). Under Exeter, the nature of these contacts is dispositive, not

necessarily the lack of Defendant Hunt’s physical presence in Maine. 196 F.3d at

289-90 (“[T]o be constitutionally significant, forum-state contacts need not involve




8        There were another forty-one phone calls between the parties on December 16 and 17, 2019,
while Plaintiff Hunt was in Florida on vacation. Pl.’s Opp’n at 5. There is no evidence in the record
that these contacts are related, for purposes of the personal jurisdiction analysis, to Maine or the
underlying causes of action concerning the disclaimer, which Plaintiff Hunt executed several months
earlier, in October.

                                                 44
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 45 of 60             PageID #: 441




physical presence . . . it is not the relationship itself, but the content of the parties’

interactions that creates constitutionally significant contacts”). While it is true that

Defendant Hunt was outside Maine when he communicated with his father, the

wrongful conduct of undue influence and fraud is repetitive and persistent

communication.

      Defendant Hunt’s conduct is distinguishable from that of Attorney Trudeau.

While Attorney Trudeau’s three isolated mailings to Maine are ancillary in

comparison to her non-forum activities, Defendant Hunt’s alleged communications

with his father are the wrongful conduct from which the elder Hunt seeks relief. The

communication from Defendant Hunt during these calls is the alleged fraud and

undue influence. Moreover, the noticeable surge in calls between the parties around

the time of key mailings is deemed true for purposes of this motion and supports the

inference that Defendant Hunt was attempting to influence Plaintiff Hunt. Thus,

this circumstantial evidence permits the Court to conclude, for purposes of this

motion, that the calls plausibly related to Defendant Hunt coaxing Plaintiff Hunt to

execute the forms. In summary, the Court finds that Plaintiff Hunt has made a prima

facie showing of relatedness.

      The Court concludes that Plaintiff Hunt has also met his burden on purposeful

availment. First, the Court concludes Defendant Hunt’s phone calls to Plaintiff Hunt

satisfy the voluntariness prong. At this stage, the Court accepts as true Plaintiff

Hunt’s statement that his son initiated most of these calls. Thus, the alleged contacts

are voluntary. Second, the more complex question is whether these contacts make it



                                           45
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 46 of 60           PageID #: 442




such that Defendant Hunt could reasonably foresee that he may be haled into a Maine

courtroom as a result of these contacts. The Court concludes that he could.

        On this point, the Court is persuaded that litigation was reasonably

foreseeable to Defendant Hunt for two reasons. First, the volume of his contacts with

his father in Maine. The record reflects that in the months after Andrew Hunt passed

away, Plaintiff Hunt and Defendant Hunt exchanged dozens of calls concerning the

disposition of his estate. Hunt Jr. Interrog. Answers at 7. Although not all these calls

occurred while Plaintiff Hunt was physically present in Maine, the Court accepts that

any calls made while he was outside of the forum were, on the pleadings, part of a

continuing effort to obtain Plaintiff Hunt’s assent to the disclaimer and renunciation

form.

        Second, the nature of Defendant Hunt’s contacts with his father further

supports a finding of foreseeability. As alleged, Defendant Hunt repeatedly targeted

his father in Maine in an attempt to persuade his father to give up his own property

rights and transfer a large sum of assets to him and perhaps to his sister. He

allegedly provided direction to his father about how to complete each form and have

the forms notarized. Hunt Sr. Decl. ¶ 20. This relationship and communication were

ongoing for several months at the end of 2019. As such, Defendant Hunt reached into

Maine with the intent of extracting a benefit for himself—receiving assets that the

Maine man would otherwise possess. Therefore, Plaintiff Hunt has made a prima

facie showing of purposeful availment.




                                          46
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 47 of 60           PageID #: 443




       Finally, the Court concludes that exercising personal jurisdiction over

Defendant Hunt is reasonable. There is evidence in the record suggesting that

Defendant Hunt has a medical condition that makes traveling to Maine difficult, but

he does not disclose what that condition is. Hunt Jr. Aff. ¶ 16. Without more

information, the Court cannot precisely address the significance of this factor.

Moreover, Defendant Hunt points out that he cares for his elderly mother and that

he could not travel to Maine without finding her another caregiver and putting her

at risk of COVID-19 exposure. Id. ¶ 18. The Court agrees that this factor weighs

against personal jurisdiction but believes that such concerns can be ameliorated in

the short-term as the District of Maine continues to use videoconference proceedings,

particularly in civil cases.

       Regarding the other reasonableness factors, the Court concludes that they

weigh in favor of personal jurisdiction. Maine has a “manifest interest” in providing

a forum for its citizens to recover damages for harms caused by out-of-staters. See

Baskin-Robbins, 825 F.3d at 40 (“As the Supreme Court has explained, ‘[a] State

generally has a “manifest interest” in providing its resident with a convenient forum

for redressing injuries inflicted by out-of-state actors”) (citing Burger King, 471 U.S.

at 473). Moreover, although Massachusetts has a parallel interest in resolving the

Hunt family’s competing claims to Andrew Hunt’s estate, only Maine has an interest

in resolving tort claims asserted under Maine law. Thus, the Court concludes that is

has personal jurisdiction over Thomas Hunt, Jr.




                                          47
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 48 of 60           PageID #: 444




      B.     The Probate Exception

      The Court dismisses Counts I, IV, and V of the amended complaint because

they fall within the probate exception to federal jurisdiction. The remedies Plaintiff

Hunt seeks in those counts would undermine the Massachusetts probate court’s

control over the estate’s res. Thus, the probate exception prevents the Court from

exercising jurisdiction over these counts.

      By statute, Congress has given the federal courts subject matter jurisdiction

over civil actions between citizens of different states when the amount in controversy

exceeds $75,000. 28 U.S.C. § 1332. The judge-made probate exception hollows out a

small portion of this jurisdiction. Jiménez v. Rodríguez-Pagán, 597 F.3d 18, 23 (1st

Cir. 2010) (“It has been said that [t]he probate exception is one of the most mysterious

and esoteric branches of the law of federal jurisdiction. Once more unto the breach”)

(internal citations omitted).

      Federal courts lack subject matter jurisdiction over pure probate matters.

Markham v. Allen, 326 U.S. 490, 494 (1946). “[A] federal court has no jurisdiction to

probate a will or administer an estate[.]” Id. However, the probate exception is deep,

not broad; it does not render all litigation involving an estate non-justiciable in

federal court. Id. On the contrary, “federal courts . . . have jurisdiction to entertain

suits ‘in favor of creditors, legatees and he[ir]s’ and other claimants against a

decedent’s estate ‘to establish their claims’ so long as the federal court does not

interfere with the probate proceedings or assume general jurisdiction of the probate

or control of the property in the custody of the state court.” Id. (citing Waterman v.



                                             48
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 49 of 60           PageID #: 445




Canal-Louisiana Bank & Trust Co., 215 U.S. 33, 43 (1909)). As a result, a federal

court “may exercise its jurisdiction to adjudicate rights in [property in the custody of

a state court] where the final judgment . . . does not interfere with the state court’s

possession save to the extent that the state court is bound by the judgment to

recognize the right adjudicated by the federal court.” Id. at 494.

       The United States Supreme Court once acknowledged that the Markham rule

“is not a model of clear statement.” Marshall v. Marshall, 547 U.S. 293, 310 (2006).

So, the Supreme Court clarified it. Id. at 311. The exception imposes two limits on

federal jurisdiction. Id. at 311-12. First, “the probate or annulment of a will and the

administration of a decedent’s estate” is reserved to state probate courts. Id. at 311.

Second, federal courts cannot “endeavor[] to dispose of property that is in the custody

of a state probate court.” Id. at 312. Outside these two areas, federal jurisdiction

obtains. See id. (noting that the probate exception “does not bar federal courts from

adjudicating matters outside those confines and otherwise within federal

jurisdiction”).

       Caselaw further clarifies the rule. In Markham, the Supreme Court held that

a federal court may determine an individual’s right to estate proceeds, but it may not

distribute those proceeds. 326 U.S. at 494-95 (finding the probate exception did not

apply when the district court’s judgment only allowed a claimant to recover from an

estate after the state probate action had concluded). Moreover, in Marshall, a woman

filed for Chapter 11 bankruptcy while a state court was probating her deceased

husband’s vast estate. 547 U.S. at 300-01. The decedent’s son filed a proof of claim



                                          49
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 50 of 60          PageID #: 446




against the woman for defamation in the bankruptcy proceeding. Id. at 300-01. The

woman counterclaimed, including a claim for tortious interference with a gift that

she expected from her husband’s estate following his death. Id. at 301. She obtained

summary judgment from the bankruptcy court, which resulted in $449 million in

compensatory damages, less whatever she recovered in the parallel probate

proceeding, and $25 million in punitive damages. Id.

      The decedent’s son attempted to have the district court vacate this judgment

on the basis of the probate exception. Id. at 302. The district court refused to do so,

reasoning that deciding the counterclaim would not unduly disrupt the probate

proceedings because (1) adjudicating the counterclaim would not require invalidating

the decedent’s will and (2) state court jurisdiction over a tortious interference claim

was non-exclusive.    Id.      The Ninth Circuit reversed, relying on an expansive

understanding of the probate exception. Id. at 304 (citing In re Marshall, 392 F.3d

1118, 1133 (9th Cir. 2004)).

      The Supreme Court reversed the Ninth Circuit, agreeing with the district court

that the probate exception did not apply. Id. at 312. As the Supreme Court explained,

the exception was inapplicable because the counterclaimant sought an in personam

judgment on a tort claim, but did not attempt to probate or annul her deceased

husband’s will. Id. Moreover, the counterclaimant did not seek to recover from the

estate res, which was in the custody of the state probate court. Id.

      In Jiménez v. Rodríguez-Pagán, 597 F.3d 18, 24 (1st Cir. 2010) the First Circuit

considered the probate exception after Marshall. There, the First Circuit concluded



                                           50
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 51 of 60                         PageID #: 447




the exception did not extend to an action by a decedent’s widow to recover proceeds

owed to her deceased husband’s estate and to exercise an option to purchase an

apartment that the husband had allegedly reserved. Id. at 22-24. Favorably citing

Lefkowitz v. Bank of N.Y., 528 F.3d 102, 106 (2d Cir. 2007), 9 the First Circuit reasoned

the exception did not apply because neither the proceeds nor the option was “yet part

of the decedent’s estate” and “neither [were] yet in custody of a Puerto Rico probate

court.” In fact, “the very relief sought . . . [was] enlargement of the decedent’s estate

through assets not currently within it.” Id.

         To summarize, the probate exception provides two distinct limits on federal

jurisdiction. The core probate exception “reserves to state probate courts the probate

or annulment of a will and the administration of a decedent’s estate.” Marshall, 547

U.S. at 311. The second exception is “essentially a reiteration of the general principle

that, when one court is exercising in rem jurisdiction over a res, a second court will

not assume in rem jurisdiction over the same res.” Id. at 311. It precludes federal

courts from endeavoring to dispose of property that is in the custody of a state probate

court.” Id. at 312.

         Mr. Hunt, Sr. contends that this second form of the probate exception only

applies to proceedings in rem and not actions in personam like his own. Pl.’s Opp’n

at 32.    The Court disagrees.         When determining whether the probate exception


9       Though not binding authority, the Court finds Lefkowitz highly persuasive and applicable to
the facts of this case. There, the Second Circuit dismissed claims which would have required the
federal district court to assert control over property in the custody of a state probate court. 528 F.3d
at 107-108. At the same time, the Second Circuit concluded that in personam claims for breach of
fiduciary duty and other torts seeking personal damages from the defendants, rather than
distributions from the estate, were not within the scope of the probate exception and could proceed in
federal court. Id.

                                                  51
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 52 of 60          PageID #: 448




applies, the dispositive question is whether the plaintiff requests that the federal

court wrench control over the estate away from the state court. Id.; Jiménez, 597

F.3d at 24. In short, the relief requested dictates whether the probate exception

applies, rather than the formal category of the underlying cause of action.

      The contrast between Counts I and II help explain this distinction. Both assert

claims under Maine’s Improvident Transfer of Title Act. Am. Compl. ¶¶ 73-89. In

Count I, Plaintiff Hunt demands that the Court “void the Disclaimer,” namely the

form now filed in Massachusetts Probate Court. Id. This strikes the Court as asking

that it interfere in a manner contrary to Marshall in the Probate Court’s

administration of the probate proceeding before it. By contrast, in Count II, Plaintiff

Hunt seeks damages against Defendant Hunt personally for his alleged violation of

the Improvident Transfer of Title Act. Id. This allegation and relief do not implicate

either the administration of the probate proceeding or the res of the Estate under the

control of the Probate Court.

      Based on this analysis, Counts II, III, VI, VII, and VIII of the Amended

Complaint are not subject to the probate exception. Plaintiff Hunt asserts these

claims in personam under Maine tort law against Defendant Hunt, Attorney

Trudeau, or both defendants. Count II seeks damages under Maine’s Improvident

Transfer of Title Act, Count III seeks damages for wrongful interference with an

expectancy, Count VI seeks damages and exemplary damages for fraud, Count VII

seeks damages for breach of fiduciary duty against Defendant Hunt, Count VIII seeks

damages for breach of fiduciary duty against Attorney Trudeau. Am. Compl. ¶¶ 82-



                                          52
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 53 of 60          PageID #: 449




89, 90-93, 104-16. As in Marshall, these tort claims do not implicate the probate

exception because they neither (1) require the Court to administer or probate an

estate or annul a will nor (2) compel the Court to exercise jurisdiction over property

in state court custody.

      Counts I, IV, and V are different. As noted earlier, Count I demands that the

Court void the estate disclaimer that Mr. Hunt, Sr. signed. Am. Compl. ¶¶ 75-81.

The Court concludes that this claim falls within the probate exception. The probate

exception bars federal courts from annulling wills.      Marshall, 547 U.S. at 311.

However, Andrew Hunt died without a will and therefore his estate will pass through

the laws of intestacy. As such, the parental disclaimers Plaintiff Hunt and Elaine

Hunt signed are the dispositive documents governing how the probate court will

distribute Andrew Hunt’s estate.     Thus, the same principles within the probate

exception that precludes a federal court from voiding a will apply. Moreover, Plaintiff

Hunt is also seeking to rescind his disclaimer in proceedings before the

Massachusetts probate court. Trudeau Reply, Attach. 1, Estate of Andrew David

Hunt, Docket No. SU19P2044 at 1. Thus, adjudicating the rescission claim would

effectively administer the estate simultaneously with the Commonwealth of

Massachusetts in violation of the probate exception. The Court’s concerns about

wrongfully administering the estate are heightened in a case like this where, Jennifer

Hunt and Elaine Hunt, two potential beneficiaries of the estate, are not parties to

this action.




                                          53
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 54 of 60             PageID #: 450




      Counts IV and V request a constructive trust over Plaintiff Hunt’s purported

share of the estate. Id. ¶¶ 94-103. Together, these counts request that the Court

take control of half of the estate, setting it aside for Plaintiff Hunt. This violates the

probate exception’s second prohibition because the estate corpus is currently under

the control of the Commonwealth of Massachusetts.

      Accordingly, the Court dismisses Counts I, IV, and V for lack of federal subject

matter jurisdiction. The Court also dismisses the remaining counts to the extent that

Plaintiff Hunt seeks to compel the Court to disburse a portion of the estate to him

during the life of the probate action.

      C.     Colorado River Abstention

      Having dispensed with the claims that would require the Court to exercise

jurisdiction over the res of Andrew Hunt’s estate, the Court now considers whether

Colorado River abstention applies.

      In certain circumstances, a federal court may invoke abstention to avoid

duplicative litigation. See Colo. River Water Conservation Dist. v. United States, 424

U.S. 800, 817 (1976) (explaining that the interests of “wise judicial administration,”

conserving “judicial resources,” and “comprehensive disposition of litigation” can

weigh in favor of abstention to prevent duplicative litigation). Abstention is the

exception and not the norm. See Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 73

(2013) (“We have cautioned, however, that federal courts ordinarily should entertain

and resolve on the merits an action within the scope of a jurisdictional grant . . .”).




                                           54
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 55 of 60              PageID #: 451




As the First Circuit stated in Jiménez, “[t]he crevice in federal jurisdiction that

Colorado River carved is a narrow one.” Id.

      “[T]he presence of parallel litigation in state court will not in and of itself merit

abstention in federal court.” Id. Colorado River provides for abstention only in

“exceptional circumstances.” Id. Though exceptional, these circumstances exist. Id.

at 28 (citing Rivera-Feliciano v. Acevedo-Vilá, 438 F.3d 50 (1st Cir. 2006); Currie v.

Group Ins. Comm’n, 290 F.3d 1 (1st Cir. 2002); Liberty Mut. Ins. Co. v. Foremost-

McKesson, Inc., 751 F.2d 475 (1st Cir. 1985)).

      The First Circuit identified at least eight factors that a federal court should

assess when deciding whether Colorado River abstention is proper. Id. at 27-28

(quoting Rio Grande Cmty. Health Ctr. v. Rullan, 397 F.3d 56, 71-72 (1st Cir. 2005)).

They are:

            (1) whether either court has assumed jurisdiction over a res; (2) the
            [geographical] inconvenience of the federal forum; (3) the desirability
            of avoiding piecemeal litigation; (4) the order in which the forums
            obtained jurisdiction; (5) whether state or federal law controls; (6)
            the adequacy of the state forum to protect the parties’ interests; (7)
            the vexatious or contrived nature of the federal claim; and (8) respect
            for the principles underlying removal jurisdiction.

Id. (citing Rio Grande, 397 F.3d at 71-72). Deciding whether these factors merit

abstention is not as easy as running through a checklist, and “no one factor is

necessarily determinative.” Id. at 28. The Court must balance the above factors. Id.

There is a presumption in favor of exercising federal jurisdiction. Id. (citing Rivera-

Feliciano v. Acevedo-Vilá, 438 F.3d 50 (1st Cir. 2006)).




                                            55
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 56 of 60                        PageID #: 452




       The first Colorado River factor is critical to the Court’s decision. This action,

and the related probate court action contain claims that arise quasi in rem and in

personam. 10 Andrew Hunt’s estate is a res, and the parties have competing claims to

the res. That res is currently in the custody of a probate court in Suffolk County,

Massachusetts, and the res contains real property—Andrew Hunt’s condominium in

Boston.     It is axiomatic that when one court has custody of property through

proceedings in rem or quasi in rem “the state or federal court having custody of such

property has exclusive jurisdiction to proceed.” Donovan v. City of Dallas, 377 U.S.

408, 412 (1964) (citing Princess Lida of Thurn and Taxis v. Thompson, 305 U.S. 456,

465-68 (1939)); see also ERWIN CHEMERINSKY, FEDERAL JURISDICTION 900 (6th ed.

2012) (“[T]here is a clear rule preventing duplicative proceedings in cases involving

real property: the court that acquires jurisdiction first decides the matter”).

       Colorado River abstention might well apply if the Court had not dismissed

Counts I, IV, and V, which arose quasi in rem, under the probate exception. The

pragmatic concerns about judicial efficiency and respect for our nation’s system of

federalism embodied in Donovan and Princess Lida shape the Court’s Colorado River

analysis. Inconsistent federal and state judgments would pose an even greater risk

of harm here than they did in Jiménez. This res contains real property, while Jiménez

only concerned an option to purchase real property. Thus, the risk of inconsistent



10      As the Supreme Court explained, “[a] judgment in personam imposes a personal liability or
obligation on one person in favor of another” while “[a] judgment quasi in rem affects the interests of
particular persons in designated property.” Hanson v. Denckla, 357 U.S. 235, 246 n.12 (1958). Because
this action and the probate action seek to adjudicate the rights of various persons to a fixed pot of
assets, i.e., Andrew Hunt’s estate, they are quasi in rem actions, but the action does contain in
personam tort claims against both defendants.

                                                  56
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 57 of 60         PageID #: 453




judgments of the parties’ rights to Andrew Hunt’s estate would strongly favor of

abstention. However, the Court dismissed the counts of the Amended Complaint that

would raise the risk of inconsistent judgments. All that remains is in personam tort

claims against Defendant Hunt. These claims, as the Court construes them, seek

recovery directly from Defendant Hunt, not from the estate. Thus, this factor weighs

against abstention given the current posture of this case.

      Without the risk of inconsistent judgments concerning property rights in

Andrew Hunt’s estate, there is little reason to refrain from exercising jurisdiction

over the tort claims. The remaining factors either weigh against abstention or are

neutral. First, Maine is not an unduly inconvenient forum as both the remaining

parties are in New England. Second, the Court views the risk of piecemeal litigation

as minimal. Because the Court lacks personal jurisdiction over Attorney Trudeau,

there is no risk of conflicting judgments as to her performance of fiduciary duties or

administration of the estate. Third, though Massachusetts obtained jurisdiction first,

the parties have not shown that the probate action has progressed appreciably beyond

this case. Fourth, the claims in the federal case concern settled issues of state law

and therefore weigh against abstention. Fifth, the probate court is potentially an

inadequate forum for Plaintiff Hunt to raise his claims under the Maine Improvident

Transfer of Title Act. Moreover, Massachusetts does not permit parties to recover

tort damages in probate proceedings. Siegemund v. Shapland, 247 F. Supp. 2d 1, 9-

10 (D. Me. 2003) (citing Heacock v. Heacock, 520 N.E.2d 151, 153 (Mass. 1988)).

However, it appears that, in Massachusetts, parties can sue a personal representative



                                         57
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 58 of 60           PageID #: 454




in probate court for neglect or maladministration of an estate. Mass. Gen. Laws. Ch.

205, § 31. The remaining Colorado River factors do not apply to this case.

      On balance, the Court concludes that Colorado River abstention is improper.

Dismissing Counts I, IV, and V of the Amended Complaint greatly alleviates the risk

of conflict between the state and federal system should this parallel litigation

continue. With them, the Court would conclude that the state and federal actions

were on a potential collision course toward inconsistent determinations of property

rights. Without them, this is a run-of-the-mill diversity case, which alleges claims

under Maine tort law. Thus, the exceptional circumstances that justify abstention

under Colorado River are not present.

      D.     Younger Abstention

      For similar reasons, the Court concludes that abstention under Younger is also

inappropriate.   Younger abstention applies in three types of cases: (1) federal

intrusion into state criminal prosecutions, (2) state civil enforcement proceedings

that are analogous to criminal prosecutions, and (3) federal cases “interfering with

pending ‘civil proceedings involving certain orders . . . uniquely in furtherance of the

state courts’ ability to perform their judicial functions.” Sprint Commc’ns, 571 U.S.

at 78. This case potentially implicates only the final category.

      As the First Circuit has remarked, “Younger applies only when the relief asked

of the federal court ‘interfere[s]’ with the state proceedings.” Rio Grande, 397 F.3d

at 70. “Interference is . . . usually expressed as a proceeding that either enjoins a

state proceeding or has the ‘practical effect’ of doing so.” Id. Once again, there is no



                                          58
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 59 of 60         PageID #: 455




risk of that here. The Court lacks personal jurisdiction over Attorney Trudeau so

there is no risk of conflicting rulings by the Court and the probate court about

whether she breached her fiduciary duties as personal representative of Andrew

Hunt’s estate. Moreover, as discussed, the Court lacks subject matter jurisdiction

over claims that would require it to control or make disbursements from the estate in

state custody. Given this, Younger abstention is inappropriate.

VI.   CONCLUSION

      The Court concludes that it lacks personal jurisdiction over Attorney Jane

Trudeau but has personal jurisdiction over Thomas Hunt, Jr. The Court further

concludes that it lacks subject matter jurisdiction over Counts I, IV, and V of the

Amended Complaint because of the probate exception to federal jurisdiction. Because

these dismissals make abstention improper, the Court does not abstain under

Younger or Colorado River.

      It is therefore ORDERED that:

      1.     The Court GRANTS Jane Trudeau’s Motion to Dismiss Pursuant to
             Fed. R. Civ. 12(b)(1) and (2) (ECF No. 14) because the Court
             lacks personal jurisdiction over Attorney Trudeau. The Court
             therefore DISMISSES without prejudice Counts I-VIII of the Amended
             Complaint as against Defendant Jane Trudeau (ECF No. 1-1).

      2.     The Court DENIES in part Thomas W. Hunt, Jr.’s Motion to Dismiss
             (ECF No. 26) on the basis of personal jurisdiction.

      3.     The Court GRANTS in part and DENIES in part Thomas W. Hunt,
             Jr.’s Motion to Dismiss (ECF No. 26). The Court DISMISSES without
             prejudice Counts I, IV, and V of the Amended Complaint (ECF No. 1-1)
              based on the probate exception and the Court DISMISSES without
             prejudice Counts II, III, VI, VII and VIII but only to the extent
             Thomas Hunt, Sr. seeks damages directly from the estate of Andrew



                                         59
Case 2:20-cv-00160-JAW Document 43 Filed 12/29/20 Page 60 of 60   PageID #: 456




            Hunt and only while the parallel Massachusetts probate action is
            pending.

      SO ORDERED.


                                             /s/ John A. Woodcock, Jr.
                                             JOHN A. WOODCOCK, JR.
                                             UNITED STATES DISTRICT JUDGE


Dated this 29th day of December, 2020




                                        60
